Citation Nr: 1116883	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-44 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement service connection for a peripheral vascular disorder and neuropathy as due to cold injury residuals. 


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1956 to July 1959.

This matter is on appeal from a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

A chronic peripheral vascular or neurological disorder was not observed during active duty service or for many years thereafter; and, the Veteran's present diagnosed peripheral neuropathy is unrelated to service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for a peripheral vascular disorder and neuropathy as due to cold injury residuals have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  It also acquired the treatment records the Veteran submitted in conjunction with a claim for benefits with the Social Security Administration (SSA).  The record includes a private physician's opinion submitted by the Veteran in support of his claim.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, a VA opinion with respect to the issue on appeal was obtained in August 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to Service Connection for Cold Injury Residuals

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, the Veteran served in the Army from July 1956 to July 1959.  He asserts that he has incurred cold injury residuals to his extremities due to his service in the Republic of Korea.  While it is a matter of historical fact that U.S. soldiers were exposed to very cold temperatures during the Korean War, the Veteran was not on active duty during this conflict.  Nevertheless, the Board will accept that the Veteran was exposed to extremely cold temperatures while on active duty.    

However, the Veteran's assertions notwithstanding, his service treatment records reflect no complaints of, treatment for, or a diagnosis related to cold injury residuals during active duty or any symptoms reasonably attributed thereto.  This is particularly noteworthy, given the substantial amount of treatment he received on active duty for other disorders.  Moreover, at the time of his discharge physical examination in June 1959, he did not note a history of cold injury residuals or any sort of disorder in the extremities, despite stating a history of a number of other disorders.  The physician's examination of the Veteran's extremities was normal.  This absence of clinical evidence weighs against the assertion that the Veteran suffered any type of cold injury in service.  Indeed, the fact that his service treatment records are silent with respect to complaints of a cold injury when he was very vocal in his complaints of other physical problems tends to impugn his overall veracity.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).

Next, the post-service evidence does not reflect cold injury residuals for many years after service discharge.  The first mention of this disorder was not until a private evaluation in December 2007, where his history of cold exposure was mentioned for the first time, and where he displayed diminished pulses in the tibial area and feet.  This too tends to erode the Veteran's overall credibility.  

The Veteran has a history of numbness in the extremities prior to 2007.  However, none of the clinical evidence relates this numbness to cold exposure injuries.  To the contrary, the earliest evidence of symptoms of numbness in the extremities was in June 1987, but these symptoms were generally related a significant spine injury the Veteran experienced following a December 1986 motor vehicle accident.  There is no clinical evidence indicating numbness, or any other symptoms, in the extremities prior to his motor vehicle accident.  The Board again notes the absence of references to a cold injury.  Such is another impairment to the Veteran's credibility.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

In any event, even if the Board were to accept that the first symptoms of numbness in June 1987 were indeed related to cold injury residuals, which the Board does not accept, it should be emphasized that these symptoms are still approximately 28 years after the Veteran left active duty service.  Therefore, a continuity of symptomatology is not shown based on the clinical evidence. 

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting continuity of symptoms related to cold injury residuals since active duty.  In such cases, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this regard, it is true that the Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  He is competent to provide a history of cold exposure and feeling cold and/or numbness in the extremities.  However, he is not competent diagnose cold injury residuals, as it is not a disorder that may be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Moreover, even if he was found to be competent to diagnose having a cold injury or the chronic residuals related thereto, the Board determines that the Veteran's reported history of continued symptomatology related to cold injury residuals since active service, while competent, is nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Here, the Board again notes the 28-year gap that exists between the time he left active duty service and his first noted complaints of numbness in the extremities in 1987.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  The Board is similarly troubled by the fact that the Veteran made no reference to his alleged cold injuries when he filed claims for benefits in 1960, 1966, 2004, and 2004.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  Reference is also made to a comprehensive VA examination conducted in December 1960, where there was no observation or assertion of a circulatory disorder in the extremities.  

Additionally, a significant amount of clinical evidence in the record notes symptomatology in the extremities beginning in 1987.  However, throughout the next 20 years of treatment, he never asserted cold injury residuals, nor were they contemplated by any treating physician.  For example, he complained of numbness in the fingertips in February 1996, radiating pain in the extremities in November 1996, and was diagnosed with peripheral nerve disease in November 2006.  However, in each case, cold injury residuals were neither asserted by the Veteran nor identified by the treating physician.  To the contrary, other evidence from this same time frame contradicts the Veteran's assertions.  Examinations of the extremities conducted in May 1996 and January 2004 indicated no cyanosis, and pedal pulses were full.  Finally, as noted, the first diagnosis of cold injury residuals in December 2007 was not until after he filed his claim for benefits.  

Thus, the Board has weighed the Veteran's statements as to continuity of symptomatology against the lack of complaints of cold injury residuals for many years and finds his recollections as to symptoms experienced in the distant past, made in connection with a claim for benefits, to be less probative.  More exactly, the Board does not find the Veteran to be credible.   Continuity has therefore not been established, either through the competent evidence or through his statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's cold injury residuals to active duty, despite his contentions to the contrary.    

To that end, the Board places significant probative value on an August 2009 VA examination undertaken specifically to address the issue on appeal.  At that time, the Veteran reported that he stood guard for many consecutive nights in very cold weather and has experienced symptoms since then.  A physical examination indicated a normal detailed reflex examination and normal peripheral pulses, although there was diminished pain sensation in the feet.  

After a physical examination, the examiner diagnosed peripheral neuropathy as secondary to the Veteran's nonservice-connected diabetes mellitus.  The examiner also opined that it was less likely as not that the Veteran has cold injury residuals.  
The examiner reflected that his clinical findings did not indicate such a diagnosis, and his service treatment records do not indicate any such disorder.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Rationale was also provided.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion,  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

In support of his claim, the Veteran submitted a January 2008 statement by a private physician, who stated that the Veteran "has multiple symptoms that are consistent with cold exposure syndrome, and they have been present essentially since his exposure" during active duty.  He also noted that there was no evidence of arterial insufficiency upon examination or by Doppler testing.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board places greater weight on the conclusions of the VA examiner, rather than the private physician.  Specifically, as was also noted by the VA examiner, the private opinion was based on the Veteran's current symptoms in conjunction with the Veteran's own stated history regarding his claimed disorder.  
It does not appear that the medical history in the claims file was reviewed by the private physician.  

The Board notes that it is not obligated to accept medical opinions premised on a veteran's own recitation of medical history.  See Godfrey v. Brown, 8 Vet. App. 113 (1995).  However, reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In this case, for the reasons stated previously, the Veteran's statements of symptoms since active duty are not credible.   


Thus, the private physician's opinion is not necessarily invalidated by the failure to review the claims file per se.  Rather, it is of significantly diminished probative value since it based in part on the Veteran's stated history, which the Board finds to be not credible.  Therefore, greater probative value is placed on the opinion of the VA examiner, who had the opportunity to review the objective medical evidence in the claims file, rather than the opinion of the private physician.  

Finally, the Board has also considered the statements made by the Veteran relating the symptoms in his extremities to his exposure to cold temperatures while on active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his peripheral neuropathy, and whether it is related to cold exposure many years before.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because cold injury residuals are not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's neuropathy, as it relates to cold injury residuals, are found to lack competency.

Therefore, in light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.



ORDER

Service connection for a peripheral vascular disorder and neuropathy as due to cold injury residuals is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


